Citation Nr: 1417671	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  10-42 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right-lower extremity vascular disorder (claimed as peripheral artery disease), to include as secondary to service-connected right knee disorder (residuals of right knee fusion with a history of degenerative joint disease). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel



INTRODUCTION

The Veteran served on active duty from December 1970 to February 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office.


FINDING OF FACT

The Veteran does not have a vascular disorder of the right lower extremity that is related to any aspect of his active service, including his service-connected right knee disorder (right knee fusion with a history of degenerative joint disease).


CONCLUSION OF LAW

The criteria for service connection for a right lower-extremity vascular disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA disability benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).  VCAA notice should be provided to a claimant before the initial decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a service-connection claim:  Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).  

In this case, VCAA notice was provided through a letter issued in March 2010, prior to the initial rating decision.  The letter specifically advised the Veteran of the evidence needed to substantiate his service-connection claim, on both a direct and secondary basis, as well as his responsibilities, and those of VA, for obtaining such evidence.  In addition, the letter described in detail how VA assigns a disability rating and an effective date following the grant of service connection.  As such, that letter not only comported with the Pelegrini notice provisions but also satisfied the heightened VCAA requirements set forth in Dingess.  Accordingly, the Board finds that VA has fully met its duty to notify the Veteran under 38 C.F.R. § 3.159(b).

The Board also finds that VA has satisfied its duty to assist the Veteran pursuant to 38 C.F.R. § 3.159(c)(4).  The agency of original jurisdiction (AOJ) has obtained copies of the Veteran's service treatment records and all relevant documentation that he has identified in support of his claim.  There is no other indication of any pertinent evidence that remains outstanding in this case. 

In addition to developing the record as detailed above, the AOJ has assisted the Veteran by affording him a February 2010 VA examination.  Despite tacitly disagreeing with the results of that examination, the Veteran has not expressly contended that it is inadequate for rating purposes.  Nor has the record otherwise suggested that the February 2010 examination is insufficient to decide the appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  As such, the Board considers it unnecessary to remand for an additional VA examination or medical opinion.  

The Board likewise considers it unnecessary to remand for a hearing as the Veteran has expressly waived his right to such a proceeding.  See April 2013 Report of General Information (canceling Board hearing scheduled for May 21, 2013).  Notably, there has been no evidence of other due process violations at any stage of this appeal.  

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist such that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Merits of the Claim for Service Connection

The Veteran contends that his service-connected right knee fusion residuals, and accompanying degenerative joint disease, have contributed to the onset of a vascular disorder in his right lower extremity.  As such, he claims that service connection is also warranted for that disorder.   

Service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  

Establishing service connection on a direct basis requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) causal relationship between the present disability and the disease or injury incurred or aggravated during active service.  See 38 C.F.R. § 3.303 (2013); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Establishing service connection on a secondary basis requires evidence of (1) a current disability, (2) a service-connected disability, and (3) a nexus between the two.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Additionally, while not relevant in the instant case, 38 C.F.R. § 3.310(b) directs that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disability will itself be service-connected, with compensation payable for the degree of disability over and above that which existed prior to the aggravation.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b)); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Here, the record reflects that the Veteran has been clinically diagnosed with peripheral artery disease - specifically, peripheral arterial atherosclerotic occlusive disease and superficial femoral artery occlusion - that affects his right lower extremity.  See February 2010 VA Examination Report at 5-6.  He also has undergone extensive VA treatment for vascular symptoms throughout that extremity since December 2009.  Such evidence of current disability is sufficient to meet the threshold requirement for direct service connection.  See Hickson, 12 Vet. App. at 253. However, the remaining criteria contemplated by that theory of entitlement have not been substantiated.  See Hickson, 12 Vet. App. at 253.  

To the contrary, the Veteran's service treatment records are devoid of any complaints or clinical findings of pain, swelling, numbness, or other symptoms of a vascular disorder in the right lower extremity.  The Board recognizes that such a lack of contemporaneous evidence, standing alone, is insufficient to rule out in-service incurrence or nexus and, thus, is not always fatal to a service-connection claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Notably, however, the Veteran has declined to submit any alternative evidence that directly relates his current right lower-extremity vascular pathology to his active service, including on the basis of persistent or recurrent symptoms.  See 38 C.F.R. § 3.303.  

Moreover, the Veteran's private and VA medical records are silent for any right lower-extremity vascular symptoms at the time of his March 1996 right knee fusion, or for more than a decade thereafter.  See March 14, 1996, Virginia Beach General Hospital Records (documenting right knee fusion surgery); see also VA Outpatient Treatment Reports dated July 2006 to March 2010.  In fact, the first evidence of such symptoms is dated in December 2009, when the Veteran requested a VA vascular surgery consult for the "problems that he [wa]s having in his right leg."  See December 16, 2009, VA Outpatient Record.  Tellingly, a VA treating clinician expressly noted at that time that "ABIs [ankle-brachial indices] done in the past [had been] normal and [had] not show[n] any vascular issues in [the Veteran's] legs."  Id.  

As ABIs are standard clinical tests used to predict the severity of peripheral artery disease, it appears that, prior to December 2009, the Veteran did not exhibit any significant manifestations of that disorder in his right lower extremity.  This means that, for more than 18 years after leaving active service, he was essentially asymptomatic.  Such a prolonged period without medical complaint, while not dispositive of a claim, may nonetheless be considered evidence of whether an injury or a disease was incurred during active service and resulted in a chronic or persistent disorder.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred during the active military service and resulted in a chronic or persistent disorder).  

The fact that the Veteran's first documented complaints and treatment, summarized above, coincided with his December 2009 claim for service connection for a vascular disorder further reduces the probability that he experienced any persistent or recurrent symptomatology in the years immediately following his military discharge.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (holding that there is a strong motive to tell the truth to receive proper medical care and, thus, statements made for purposes of clinical treatment may be afforded greater weight than assertions uttered solely in the pursuit of VA benefits).  Consequently, while mindful that a showing of such symptomatology may substitute for a "valid medical opinion" for purposes of establishing nexus, the Board finds that, in this case, no such showing has been made.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Indeed, there is no competent evidence, either clinical or lay, which directly links the Veteran's current peripheral artery disease, or any other vascular disorder, to his active service.  It follows that service connection for such a disorder may not be established on a direct basis.  Tellingly, the Veteran has effectively conceded as much by not attributing his vascular problems to his service directly but, instead, relying upon a secondary theory of entitlement. 

As discussed, both theories of entitlement share the same threshold requirement, which has been met by virtue of the Veteran's current diagnosis of right lower-extremity peripheral artery disease.  He also has satisfied the second requirement for secondary service connection by alleging that his peripheral artery disease was caused or aggravated by his residuals of right knee fusion surgery, and his accompanying history of degenerative joint disease, for which VA benefits have been established.  As such, the Veteran's appeal turns on whether an etiological relationship, in fact, exists between that service-connected disability and the vascular disorder for which VA benefits are presently sought.

This question of secondary nexus was addressed by a physician who examined the Veteran in February 2010 and thereafter determined that his right lower extremity "vascular condition is not caused by or a result of his service-connected fusion of the right knee with a history of degenerative joint disease."  See February 2010 VA Examination Report at 27.  As a rationale for that negative nexus opinion, the February 2010 examiner elaborated:

I have reviewed the claims file in detail.  There is no pathophysiological relationship between the Veteran's degenerative right knee condition and the arthrosclerosis disease process of his right lower extremity.  The right knee condition is due to trauma and degeneration.  The vascular condition is due to a metabolic abnormality of arthrosclerosis, not degeneration of connective tissue.  The Veteran's vascular condition is mostly likely due to a different cause, in this case, arthrosclerosis, which is due to [nonservice-connected] hypertension, tobacco use, male gender and age.  The Veteran's right knee condition is due to trauma, surgery, and aging.  There is no good relationship in time with the Veteran's onset of right knee condition and the onset of his vascular condition of the right leg. 

See February 2010 VA Examination Report at 27-28.

In unequivocally ruling out any etiological relationship between the Veteran's service-connected right knee disorder and his right lower-extremity vascular symptoms, the February 2010 examiner has provided the degree of specificity required for medical opinion evidence.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Moreover, the Board considers that examiner's opinion to be otherwise competent, credible, and, thus, entitled to great probative weight.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001); see also Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994) (noting that the competency, credibility, and weight to be attached to medical opinions lie within the province of the Board as adjudicator).  

In reaching this determination, the Board considers it significant that the February 2010 VA examiner predicated his findings on a personal interview and clinical evaluation of the Veteran, as well as on a thorough evidentiary review.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri, 4 Vet. App. at 470-71; Swann v. Brown, 5 Vet. App. 229, 232 (1993) (noting generally that the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated).  In addition, the February 2010 examiner supported his findings with a rationale that reflected an in-depth understanding of the Veteran's pertinent health history, both clinical and lay.  Such a rationale, in tandem with the examiner's status as a licensed physician, adds to the overall evidentiary weight of his opinion.  See Boggs v. West, 11 Vet. App. 334 (1998); Black v. Brown, 10 Vet. App. 279, 284 (1997) (noting the general importance of an examiner's knowledge and skill in analyzing the medical data). 

The probative value of the February 2010 VA examiner's opinion is further bolstered by the lack of any competent contradictory evidence.  In this regard, the Board acknowledges that the claims file contains subsequently dated medical records, showing ongoing treatment for vascular symptoms in the Veteran's right lower extremity, as well as written argument from his service representative, underscoring the disabling effects of those symptoms on his occupational and social functioning.  See December 2012 Statement of Accredited Representative.  However, neither the Veteran nor his representative has introduced any medical documentation that specifically refutes the negative nexus findings contained in the February 2010 VA opinion.  Nor has either party informed VA of how to obtain such evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that "[t]he duty to assist is not always a one-way street").  

The Board recognizes that the Veteran himself is of the opinion that his right lower-extremity vascular symptoms are casually related to his service-connected right knee disorder.  While a layperson, he is competent to opine as to matters that fall within the realm of common medical knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Such matters, however, do not include the etiology of his current right lower-extremity peripheral artery disease, or any of its underlying symptoms.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that a lay claimant is not competent to provide evidence as to complex medical questions).  As such, the Veteran's lay assertions, standing alone, are insufficient to controvert the February 2010 VA examiner's opinion.  Similarly, the Board is unable to exercise its independent judgment to find that a positive nexus exists between the Veteran's current right lower-extremity vascular symptoms and his service-connected right knee disorder when that expert examiner has concluded otherwise.  See Chotta v. Peake, 22 Vet. App, 80, 86 (2008) ( "the Board must rely on independent medical evidence, and not its own judgment, when the rating criteria involve a medical assessment.") (citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).  

Accordingly, absent any countervailing evidence of comparable probative weight, the Board considers the February 2010 VA examiner's opinion a sufficient basis upon which to render a decision in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (noting that while the Federal Rules of Evidence are not binding on the Board, the rules on expert witness testimony provide useful guidance in assessing the probative weight of medical opinions); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding that an examination report is adequate where it describes the disability in sufficient detail so the Board can make a fully informed decision).  

Moreover, the Board finds that the etiological findings contained in the foregoing VA medical opinion effectively tip the balance of the evidence against the Veteran's claim.  Indeed, that opinion clearly indicates that the Veteran's current right lower-extremity vascular symptoms bear no relationship to his service-connected right knee disorder.  Moreover, while mindful that, since that opinion was promulgated, the Veteran has obtained VA benefits for another right lower-extremity disorder - degenerative joint disease of the right hip - there is nothing of record that positively relates that disorder, or any other service-connected disability, to the vascular pathology at issue in this appeal.  Indeed, neither the Veteran nor his representative has alleged that such a relationship exists, and there is no other evidence upon which the Board could arrive at that conclusion.  Accordingly, the Board is satisfied that final requirement for secondary service connection (nexus to a service-connected disability) has not been met in this case.

The Board has considered whether any other theory of entitlement would allow the Veteran to prevail in his claim for service connection for a right lower-extremity vascular disorder.  In this regard, however, he does not have a current diagnosis that is expressly contemplated as a chronic disease under 38 C.F.R. § 3.309(a).  Moreover, to the extent that the Veteran's right vascular symptoms are ratable, by analogy, to arteriosclerosis, which is listed under that provision, there is no evidence that such symptoms manifested in service, or within the initial post-service year.  See 38 C.F.R. §§  3.307, 3.309(a) (2013).  Nor have those symptoms manifested continuously since service such that service connection may be established on the basis of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1335-36 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to chronic diseases listed in 38 C.F.R. § 3.309(a)).  

In summary, the Board finds that the evidence of record is insufficient to warrant service connection on either a direct or a secondary basis.  The Veteran is also not entitled to service connection under any other theories of entitlement, including the presumptive provisions outlined above.  Accordingly, the Board finds that the benefit of the doubt rule is not for application and that the claim presented in this appeal must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 (2013).   


ORDER

Entitlement to service connection for a vascular disorder of the right lower extremity is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


